Exhibit 10.5.2


CHANGE ORDER NUMBER 123108AW
TO
ENGINEERING, PROCUREMENT AND
CONSTRUCTION SERVICES
FIXED PRICE CONTRACT
LOCATION: AURORA, NEBRASKA


 
THIS CHANGE ORDER (“Change Order”) is made and entered into effective as of
December 31, 2008 (the “Effective Date”) by and between Aventine Renewable
Energy - Aurora West, LLC (“Owner”) and Kiewit Energy Company (“Kiewit”).
 
WHEREAS, Owner and Kiewit are parties to that certain Engineering, Procurement
and Construction Services Fixed Price Contract dated May 31, 2007 (the
“Contract”); and
 
WHEREAS, pursuant to Article 6 of the Contract, Owner provides the following as
written direction to Kiewit to make certain changes in the Work, and Kiewit by
its signature below accepts such direction.
 
 
1.
Capitalized terms not defined herein shall have the meaning set forth in the
Contract.

 
 
2.
Pursuant to Section 9.5 of the Contract, Owner directed Kiewit to suspend the
Work on the Plant as of November 14, 2008 (the “Date of Suspension”).

 
 
3.
Pursuant to the terms of the Contract, Owner owes Kiewit $16,609,020 (subject to
the Dispute Resolution procedures referenced below), which amount includes
$10,528,171 not previously invoiced for the agreed progress of the Work
completed as of the Date of Suspension, $3,824,929 previously invoiced as due
and owing for Work performed in October 2008 for which payment was deferred, and
$2,255,920 for sales and use tax.  Such amount is due and owing to Kiewit as of
December 24, 2008, and may be subject to adjustment which may be mutually agreed
upon by Kiewit and Owner or determined pursuant to the Dispute Resolution
procedures set forth in Article 18 of the Contract.  Such amount shall be paid
by Owner to Kiewit in accordance with the payment schedule set forth in Section
12 below.  Nothing contained in the Change Order shall be deemed to constitute
the creation of indebtedness of Owner under any of its loan documents and the
amount owing hereunder arose in the ordinary course of business of Owner.

 
 
4.
In addition to the amounts Owner owes Kiewit in Section 3, the parties agree
that Owner shall pay Kiewit the following:  (i) Kiewit’s costs, with no profit
or mark-up to be paid by Owner, associated with the directed suspension of the
work in the lump sum amount of $2,936,600, and (ii) $2,000,000 as an allowance
for the amounts invoiced by Kiewit’s subcontractors and material subcontractors
(collectively the “Subcontractors”) for such Subcontractors’ suspension costs,
plus a mark-up of twenty percent (20%) of such invoiced costs (“Subcontractors’
Suspension Costs”), which amounts, to the extent not disputed by Owner, shall be
paid by Owner to Kiewit in accordance with the payment schedule set forth in
Section 12 below.  Such amount includes payment for the

 
 

--------------------------------------------------------------------------------


 
 

 
 
Suspension Services defined below.  Kiewit will work with Owner, and shall allow
Owner to work with Kiewit’s Subcontractors (to the extent allowed under the
terms of such subcontracts), in an effort to reduce the Subcontractors’
Suspension Costs.  Disputes regarding the validity or amount of the
Subcontractors’ Suspension Costs claims and Kiewit invoice(s) based thereon will
be resolved pursuant to Article 18 of the Contract.

 
 
5.
If the total Subcontractors’ Suspension Costs exceed the allowance provided for
in Section 4 above, the additional amount of Subcontractors’ Suspension Costs in
excess of the allowance shall be added to the amount owed by Owner to Kiewit
pursuant to this Change Order and shall be paid as an additional payment on July
31, 2009 in accordance with the provisions of Section 12 below.  If the total
Subcontractors’ Suspension Costs do not exceed the allowance provided for in
Section 4 above, Kiewit will credit the difference between the allowance and the
actual Subcontractors’ Suspension Costs to the last amounts payable to Kiewit in
accordance with Section 12 of this Change Order.

 
 
6.
Owner and Kiewit agree that the Work may be suspended for up to 180 days from
the Date of Suspension (the “Suspension Period”).  If Owner is not in default of
the payment obligations specified in this Change Order, Owner may terminate the
Suspension Period and direct Kiewit to resume construction of the Work following
the delivery to Kiewit of (i) 10 days advance written notice to resume the Work
and (ii) reasonable evidence reasonably satisfactory to Kiewit that Owner can
satisfy the remaining financial obligations of this Change Order and the
Contract and (iii) payment in full of all remaining amounts payable under this
Change Order (without consideration of the schedule in Section 12 below);
provided, however, that nothing in this Change Order shall be construed to limit
or restrict Kiewit’s entitlement to an equitable adjustment to the Contract Sum
arising from the suspension (including costs associated with re-mobilization and
rescheduling of the Work) and the Schedule in connection with such suspension in
accordance with Article 6 of the Contract.

 
 
7.
If the Suspension Period expires without the Owner’s termination of the
Suspension Period in accordance with the terms of the Contract and this Change
Order, the Contract shall be deemed to have been terminated for the Owner’s
convenience under Section 9.4 of the Contract, and Owner shall pay Kiewit any
amounts due Kiewit under Section 9.4 of the Contract and all remaining payments
due under this Change Order (without consideration of the schedule in Section 12
below);  provided there shall be no duplication of payments under Section 9.4 of
the Contract and this Change Order.  Notwithstanding the provision contained in
the first sentence of Section 9.4, Owner may enter into a contract with another
entity to complete construction of the Plant, if Owner has made all payments due
Kiewit under Section 9.4 of the Contract and all remaining payments due under
this Change Order; provided there shall be no duplication of payments under
Section 9.4 of the Contract and this Change Order.

 
 
8.
During the Suspension Period, all Contract milestone dates and Schedule
deadlines are tolled and, in the event of re-mobilization, shall be
reestablished by change order pursuant to Article 6 of the Contract; provided,
however, that in the event of such remobilization, Kiewit shall be excused from
the notice requirements contained in Sections 6.2 and 6.3 of the Contract.  The
amounts set out in Sections 3, 4 and 5 above

 
 
 
2

--------------------------------------------------------------------------------


 

 
 
and the rental payments or demobilization costs for the Cranes as set forth in
Section 15 below shall be the only amounts due to Kiewit for costs associated
with the Suspension Period; provided that nothing in this sentence shall
preclude Kiewit from entitlement to a change order as set forth in Section 6
above in the event the Suspension Period is terminated.

 
 
9.
For so long as Owner complies with the payment provisions of this Change Order,
Kiewit will provide qualified personnel on the Plant Site to perform necessary
maintenance of equipment in accordance with equipment manufacturer’s operation
and maintenance manuals (collectively the “Suspension Services”) during the
Suspension Period.  Other than the Suspension Services, Kiewit has no obligation
during the Suspension Period to continue performance of the Work at the Plant
Site.  During the Suspension Period, Kiewit shall have no obligation to comply
with the requirements of 10.2 (Security), 11.1 (Kiewit Representatives), 11.3
(Project Reviews and Approvals) and 20.11 (Time is of the Essence) and, except
to the extent that Kiewit has previously received payment or receives funds from
the Owner in accordance with the payment schedule set out in Section 12, Kiewit
shall be excused from any requirement under the Contract to keep the project
lien free with respect to those liens filed by Subcontractors which represent
amounts unpaid under such subcontract, or to indemnify and/or reimburse the
Owner with respect to such liens.  During the performance of the Suspension
Services, Owner shall have access to the Plant Site, but in no event shall Owner
be entitled to modify the Work completed to the Date of Suspension nor shall
Owner be entitled to operate any equipment existing on the Plant Site without
Kiewit’s prior written consent.

 
10.
Kiewit has provided an irrevocable letter of credit in lieu of retainage per
Section 8.3 of the Contract.  Within three (3) business days after full
execution of this Change Order, Owner shall return such letter of credit to the
issuing bank, and instruct the issuing bank that Owner is returning the letter
of credit for cancellation.

 
11.
The Owner hereby waives the requirements in the Contract for retainage or a
letter of credit in lieu of retainage.  Notwithstanding any provision in the
Contract to the contrary, retainage shall not be withheld from any amounts
described in this Change Order or any amounts due under the Contract thereafter.

 
12.
In consideration of the agreements and forbearances contained in this Change
Order, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and notwithstanding that all
amounts described in this Change Order in Section 3 4 and 5 above are presently
due and owing to Kiewit (subject to dispute resolution under the Contract),
Kiewit agrees to forebear from exercising its remedies under the Contract for
non-payment, other than its rights to file mechanic’s and materialman’s liens
against the Project, for so long as Owner makes the following payments in strict
accordance with the deadlines below by wire transfer of immediately available
funds to a bank to be selected by Kiewit, as follows:

 
 
a.
Three Million Five Hundred Thousand Dollars ($3,500,000) on or before December
31, 2008;

 
 
 
3

--------------------------------------------------------------------------------


 
 
b.
One Million Nine Hundred Twenty Thousand Dollars ($1,920,000) on or before
January 31, 2009;

 
 
c.
Three Million Two Hundred Thousand Dollars ($3,200,000) on or before February
27, 2009;

 
 
d.
Three Million Two Hundred Thousand Dollars ($3,200,000) on or before March 31,
2009;

 
 
e.
Three Million Two Hundred Thousand Dollars ($3,200,000) on or before April 30,
2009;

 
 
f.
Three Million Two Hundred Thousand Dollars ($3,200,000) on or before May 29,
2009; and

 
 
g.
Remaining balance on June 30, 2009.

 
Such payments shall be first credited against the amounts due and owing for
Kiewit’s suspension costs and the Subcontractors’ Suspension Costs, and
thereafter to amounts due to Subcontractors under the terms of such subcontract,
and thereafter to the amounts described in Sections 3 and 5 of this Change
Order.  In addition to the provisions of Section 9.3 of the Contract, in the
event Owner fails to make a payment described in this Section 12 when due,
Kiewit may terminate the Contract three (3) business days after providing
written notice of such failure to Owner, unless cured within that period.  Such
termination shall be considered a termination for Owner’s convenience under
Section 9.4 of the Contract, Kiewit shall have no obligation to exercise
forbearance under this Change Order, and all remaining amounts due under Section
9.4 of the Contract and under this Change Order shall be immediately due and
payable to Kiewit (without consideration of the schedule in Section 12
below);  provided there shall be no duplication of payments under Section 9.4 of
the Contract and this Change Order.  Notwithstanding the provision contained in
the first sentence of Section 9.4, Owner may enter into a contract with another
entity to complete construction of the Plant, if Owner has made all payments due
Kiewit under Section 9.4 of the Contract and all remaining payments due under
this Change Order (without consideration of the schedule in Section 12 below);
provided there shall be no duplication of payments under Section 9.4 of the
Contract and this Change Order.  Time is of the essence of this Change Order.
 
13.
Nothing in this Change Order shall preclude Kiewit from filing a mechanic’s and
materialman’s lien against the Plant Site for the amounts unpaid, whether or not
due under the Contract as modified by this Change Order. In the event any
payment under the Contract or this Change Order is determined to be a
preferential transfer and is required to be disgorged by Kiewit, the parties
agree that any waiver of mechanic’s lien rights provided by Kiewit shall be
rescinded, invalid, and of no further force and effect.

 
14.
(a)         In the event Owner terminates the Suspension Period as provided
above, Owner and Kiewit will negotiate a change order pursuant to Article 6 of
the Contract; provided, however, that Kiewit shall have no obligation to so
remobilize or recommence the Work unless and until Owner has paid in full all
amounts due to Kiewit under this Change

 
 
4

--------------------------------------------------------------------------------


 
 

    Order (without consideration of the schedule in Section 12 below).   In such
event, Kiewit will provide to Owner both a cost plus and a fixed price option at
a negotiated profit margin for the remaining work to be performed in sufficient
detail to allow a meaningful analysis of the options.

 
(b)           Following any resumption of and completion of the Work, and
subject to the other provisions of the Contract, Kiewit warrants to Owner
pursuant to Section 12.1 of the Contract that the Plant will be free from
defects in design, material and workmanship (other than design, material and
workmanship provided by Subcontractors) until twelve (12) months from
Substantial Completion, as such date may be extended as the result of the
suspension and that the Plant will be free from defects in design, material and
workmanship provided by the Subcontractors until twelve (12) months from the
originally scheduled Substantial Completion Date of March 27, 2009.  Kiewit
shall have no responsibility to correct or address defects in design, materials
or workmanship provided by Subcontractors which are discovered after March 27,
2010, unless such Subcontractor warranties already extend past such date or are
extended at Owner’s expense as provided in 14(c) below.
 
(c)           Following any resumption of the Work and before March 27, 2010,
Kiewit will provide Owner with the costs associated with extending Subcontractor
warranties beyond March 27, 2010, to the extent such information is
available.  If Owner elects to extend any Subcontractors’ warranties beyond the
existing warranty periods, Kiewit shall cooperate with Owner in obtaining any
such extensions and Owner shall pay the costs associated with obtaining any such
extension(s).
 
15.
Owner will retain the Tower Crane and Crawler Crane (the “Cranes”) on site and
pay rental at a total amount of $260,000 for the 180 day Suspension Period (for
both Cranes, which total amount is included in the calculation of Kiewit’s
suspension costs in Section 4 of this Change Order.  After the initial 26 weeks
the rental for the Cranes shall be as negotiated between Owner and
Kiewit.  Owner will have the option, upon written notice to Kiewit, to pay an
agreed demobilization fee in lieu of continuing to pay rent of $5,000 per Crane
per week for said Cranes, in which event the amount of rent paid by Owner
through the date of demobilization shall be credited against the demobilization
fee.  However, in the event of demobilization of the Cranes, Owner will continue
to pay the rental costs set out in this Section 15 for a period not to exceed
six (6) weeks, or until Kiewit has otherwise rented the Cranes, if earlier.

 
16.
Notwithstanding its obligation to provide and maintain Builder’s Risk insurance
under Section 14.3(c) of the Contract, effective November 14, 2008, the
Builder’s Risk insurance policy in effect for the Plant Site was canceled and
Owner has included the Plant Site and the Work situated thereupon in its
permanent property insurance program.  Provided that Kiewit and its
Subcontractors are named as additional insured under Owner’s permanent property
insurance program with waiver of subrogation in their favor, and provided that
such permanent property insurance program is reasonably acceptable to Kiewit and
is maintained during the Suspension Period, Owner shall be deemed to be in
compliance with its obligations under Section 14.3(c) during the Suspension
Period.  Prior to and as an additional condition to any Kiewit remobilization

 
 
5

--------------------------------------------------------------------------------


 
 

    to the Plant Site and recommencement of Work at the Plant Site following the
Suspension Period, Owner shall provide and maintain the Builder’s Risk policy as
required by Section 14.3(c).

 
17.
Notwithstanding any contrary provision in the Contract, care, custody and
control of, and risk of loss to the Work located at the Plant Site, or any part
thereof, including the Equipment shall be with Owner as of and during the
Suspension Period, and Owner shall be responsible for and shall pay any and all
related insurance deductibles with respect to same.  Notwithstanding the
foregoing sentence, Kiewit will be held responsible for any damage (i) to such
Work, whether completed or ongoing, occurring during the provision of the
Suspension Services or (ii) to the Owner’s existing structures, materials, or
equipment adjacent to or on the Plant Site, in the case of (i) and (ii) to the
extent arising from any gross negligence or willful misconduct of Kiewit,
Kiewit’s agents or employees, Subcontractors or Subcontractors’ agents or
employees.  Kiewit shall perform the repair or replacement of any such damaged
Work, structures, materials, or equipment at Owner’s direction, and subject to
the preceding sentence, at Owner’s sole cost and expense and upon advance
payment for Kiewit’s services.  Owner shall release and hold Kiewit harmless
from liability to Owner for any loss or damage to such Work not caused by the
gross negligence or willful misconduct of Kiewit, Kiewit’s agents or employees,
Subcontractors or Subcontractors’ agents or employees.  Owner will cause its
insurers to issue a waiver of subrogation in favor of Kiewit and its
Subcontractors of any tier consistent with the rights and obligations of this
Article.

 
18.
The parties agree that the Amendment to the Contract dated October 1, 2008
between Kiewit and Owner shall be terminated and of no further force and effect.

 
19.
Effective December 31, 2008, Owner will assume all responsibility and cost
associated with the requirements of the Aurora West Subdivision Stormwater
Pollution and Prevention Plan (SWPPP) developed by both Olsson Associates and
Bibb and Associates, including but not limited to mandatory inspections and
maintenance.  All available inspection and corrective action reports developed
by Kiewit dated November 2007 through December 2008 shall be provided to Owner
per the requirements of the Aurora West Subdivision SWPPP.  Upon the effective
date of the notice to proceed with remobilization of the Work, Kiewit will
resume responsibility for the requirements of the Aurora SWPPP.

 
20.
Within ten (10) days of the Effective Date, Owner shall cause its parent
guarantor, Aventine Renewable Energy Holdings, Inc., to provide a written
consent to this Change Order, and Kiewit shall cause its parent guarantor,
Kiewit Energy Group Inc. (formerly known as Kiewit Energy Ltd.) to provide a
written consent to this Change Order.

 
21.
This Change Order may be executed by Kiewit and Owner in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute one and the same instrument.  Execution can be
evidenced by fax signatures with original signature pages to follow in due
course.

 
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
effective as of December 31, 2008.
 
AVENTINE RENEWABLE ENERGY -
 
KIEWIT ENERGY COMPANY
 
AURORA WEST, LLC
                             
By:
/s/ Jeffrey A. Moery
 
By:
/s/ Brad Kaufman
             
Name:
Jeffrey A. Moery
 
Name:
Brad Kaufman
             
Title:
V.P. Tech. Services
 
Title:
President
 


 
 
7
 

--------------------------------------------------------------------------------